Exhibit 99.1 NEWS RELEASE for February 19, 2016 at 6:00 AM ET GENTHERM REPORTS 2 NORTHVILLE, MI (February 19, 2016) Gentherm (NASDAQ-GS:THRM), the global market leader and developer of innovative thermal management technologies, today announced its financial results for the year and fourth quarter ended December 31, 2015. Gentherm revenues for the 2015 full year and fourth quarter increased year over year to $856.4 million and $212.3 million, respectively, from $811.3 million and $205.2 million for the 2014 full year and fourth quarter.Net income for the 2015 full year and fourth quarter increased to $95.4 million and $28.4 million, respectively, from net income for the respective prior year periods of $70.1 million and $19.8 million. President and CEO Daniel R. Coker summarized 2015 by noting that the Company continues to perform very well in all aspects of its business, while continuing to generate solid growth in net income.Excluding the impacts of the strong U.S. Dollar, year-over-year growth in revenue in 2015 would have been 12 percent, Coker added. “We had an excellent year in 2015, and we believe this solid performance will continue in 2016,” Coker said. “Revenues generated by our flagship Climate Control Seat® (CCS®) systems continued to grow, due in part to new vehicle launches like the newly designed Ford Mustang, which now offers CCS for the first time. Our Global Power Technologies (GPT) business, while still relatively small compared with our automotive business, also grew solidly in a difficult energy market by expanding internationally. “Overall, we continue to see strong increases in unit volumes in all our products and markets, and we are maintaining our gross margins at, or above, the upper end of our target range,” Coker added. “We established a new product category in 2015 with the introduction of our battery thermal management (BTM) systems and strengthened our position in this high-growth market with two important contract wins.At the same time we are also making important investments in our future through new product development, including engineering advances in the next generation of seat comfort products, cooling storage devices, and medical thermal management devices, to name just a few.” 2015 Full Year Financial Highlights Higher volumes in 2015 were primarily driven by continued strong shipments of CCS, significant growth in heated steering wheel revenue and higher revenue from GPT.Revenues in 2015 increased to $856.4 million, up 6 percent from $811.3 million in 2014.CCS revenue in 2015 increased year over year by $33.7 million, or 9 percent, to $400.4 million.The increase in CCS revenue resulted from new program launches and strong vehicle production volumes of vehicles equipped with CCS systems, particularly vehicles in the luxury segment.The CCS revenue increase was partially offset by a decrease in seat heater revenue of $25.5 million, or 9 percent, to $273.4 million.This decrease in seat heater revenue reflected the unfavorable impact of the strong U.S. Dollar.Seat heater product sales in Europe are denominated in Euros, whereas CCS sales in Europe are primarily denominated in U.S. Dollars.Consequently, the unfavorable impact of the lower Euro translation rate primarily impacted seat heater revenues.Adjusted for the decline in the value of the Euro, seat heater sales actually increased, reflecting market penetration on certain vehicle programs and stronger vehicle production volumes, including those in Europe.The Company had significant growth in its heated steering wheel product revenue in 2015 with a year-over-year increase of $6.0 million, or 17 percent, to $42.2 million. Gentherm reported a $21.6 million increase in GPT revenue to $45.9 million in 2015, compared with 2014.The increase was partially due to the fact that the Company acquired GPT on April 1, 2014, and GPT revenue for first quarter 2015 totaled $7.5 million.The remaining revenue increase for GPT of $14.2 million during the last three quarters is attributable to a greater number of projects in international markets offset partially by lower revenue in GPT’s home market of North America which was impacted by weakness in the energy markets. The average U.S. Dollar/Euro exchange rate in 2015 was 1.11 compared with 1.33 in 2014.Consequently, the Company’s Euro dominated revenues, which increased by 10 percent in Euros, decreased in U.S. Dollar reported terms.The strong U.S. Dollar against certain other currencies had similar impacts on the Company’s reported revenues.Had the 2015 average exchange rate been the same as the 2014 average exchange rate for these currencies, product revenues would have been $48.3 million higher than the revenues actually reported for 2015.Adjusting for these unfavorable currency translation impacts, 2015 product revenues would have been $904.8 million or 12 percent higher than product revenues in 2014, reflecting higher unit volumes in substantially all of the Company’s markets and products. Net income for 2015 was up 36 percent year over year to $95.4 million, or $2.65 per basic share and $2.62 per diluted share, which included a previously disclosed $9.9 million gain, or $0.20 per diluted share, recorded in the 2015 fourth quarter from the settlement of claims related to a currency related swap (CRS) entered into by Gentherm Germany in 2008.Net income for 2014 was $70.1 million, or $1.98 per basic share and $1.95 per diluted share, which included $1.1 million in fees and expenses associated with the acquisition of GPT.
